                        Case 18-12773-BLS         Doc 5      Filed 12/13/18       Page 1 of 16



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

INTERTOUCH TOPCO LLC,                                         Case No. 18-12773 (BLS)

                               Debtor.


                   EMERGENCY MOTION FOR ENTRY OF AN ORDER
                   GRANTING RELIEF FROM THE AUTOMATIC STAY
            PURSUANT TO SECTIONS 362(d) AND (f) OF THE BANKRUPTCY CODE

             Gate Worldwide Holdings LLC (“GWH”) moves on an expedited basis for entry of an

order granting it relief from the automatic stay pursuant to sections 365(d) and (f) of the Title 11

of the United States Code (the “Bankruptcy Code”) so that (i) the Order Confirming Sale of

interTouch Holdings, LLC (the “Sale Order”) may be entered in civil action pending (the “New

York Action”) in the Supreme Court of the State of New York, County of New York (the “New

York Court”); and (ii) in accord with the Sale Order, the sole asset of the debtor, interTouch

Topco, LLC (“Topco”)—its 100% ownership interest in interTouch Holdings, LLC1

(“interTouch” and, together with Topco, the “Debtors”)—may be transferred to GWH. This

Motion is supported by the Affidavit of Joseph L. Clasen in Support of GWH’s Emergency

Motions for (i) Entry of an Order Dismissing Debtors’ Bankruptcy Cases Pursuant to Sections

1112(b) and/or 305(a) of the Bankruptcy Code and (II) Entry of an Order Granting Relief from

the Automatic Stay Pursuant to Section 365(d) of the Bankruptcy Code (the “Clausen Affidavit”),

filed contemporaneously herewith. In further support of the Motion, GWH respectfully states as

follows:


1
             On December 10, 2018, interTouch Holdings, LLC also sought protection under chapter 11 of the
             Bankruptcy Code in this Court in a case captioned In re interTouch Holdings LLC, Case Number 18-12772
             (the “interTouch Bankruptcy Case” and, together with the above-captioned case, the “Bankruptcy Cases”).




27527793.2 12/13/2018
                        Case 18-12773-BLS          Doc 5        Filed 12/13/18     Page 2 of 16



                                                  JURISDICTION

             1.         This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 1334 and

157(b). The Motion is a core matter within the meaning of 28 U.S.C. § 157(b)(2).

             2.         Venue of the Motion in this Court is proper pursuant to 28 U.S.C. § 1409.

             3.         The statutory predicates for the relief requested herein are sections 105(a) and

362(d) and (f) of the Bankruptcy Code and related Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                              RELIEF REQUESTED

             4.         By this Motion, the GWH seeks entry of an order terminating the automatic stay

in the case permitting (i) the New York Court’s entry of the Sale Order in the New York Action;

and (ii) the transfer of Topco’s 100% membership interest in interTouch to GWH in accordance

with the Sale Order. GWH further requests that any order granting this Motion not be stayed

under Bankruptcy Rule 4001(a)(3), but be effective and enforceable immediately upon entry.

                                            BACKGROUND FACTS2
The Parties:

             5.         Topco and interTouch are two Delaware limited liability companies that were

formed on or around September 29, 2015. Both entities are affiliated entities of a non-debtor, ST

Holdings, LLC (“ST Holdings”), a limited liability company owned and controlled by the

Principal. See New York Complaint (attached as Exhibit 1 to the Clausen Affidavit), ¶¶ 2-5.

             6.         ST Holdings owns 100% of the membership interest in Topco. See id.

             7.         In turn, Topco is a holding company that owns one asset: 100% of the

membership interest in interTouch. Topco has no independent business operations, has no


2
             The factual assertions are supported by documentary evidence submitted as exhibits attached to the Clasen
             Affidavit.

                                                            2
27527793.2 12/13/2018
                        Case 18-12773-BLS       Doc 5       Filed 12/13/18   Page 3 of 16



employees—and gleaned from the identical list of creditors contained in the List of 20 Largest

Unsecured Creditors filed in the Bankruptcy Cases—no real operating expenses or revenues,

other than professional fees and intercompany debts. See id., ¶¶ 2-6; see also Bankruptcy

Schedules filed by Topco and interTouch (Dkt. Entry No. 1).

             8.         interTouch is also a holding company, which owns 100% of the interest in two

operating entities, interTouch Pte. Ltd. based in Singapore and Nomadix Inc. based in California.

Id.      According to the company’s website, interTouch Pte. Ltd. and Nomadix Inc. provide

wireless broadband connectivity services, multimedia services, interactive TV and networking

monitoring to hotels around the world. See www.intertouch.com/company.

             9.         Similar to Topco, interTouch does not own any other assets, conducts no regular

business operations, incurs no operating expenses, generates no operating revenue, and does not

have any employees. See New York Complaint (Clasen Aff., Ex. 1).

             10.        GWH is a limited liability company organized under the laws of Delaware. See

id.

The Note Purchase Agreement and Promissory Note:

             11.        On or about September 29, 2015, interTouch entered into a Note Purchase

Agreement (the “NPA”) with non-party NTT Docomo, Inc. (“Docomo”). The NPA governed

the obligations owed by interTouch to Docomo. See id, ¶ 9; Copy of the NPA is attached as

Exhibit A to the Complaint.               (The NPA, all amendments and modifications thereto, all

promissory notes, collateral agreements, guarantees and other note documents and obligations

are collectively referred to as the “Note Documents.”)

             12.        On or about September 29, 2015 and pursuant to the NPA, interTouch duly

executed, acknowledged, and delivered to Docomo a Note in the original principal amount of



                                                        3
27527793.2 12/13/2018
                        Case 18-12773-BLS       Doc 5       Filed 12/13/18   Page 4 of 16



Fifty- Five Million Dollars ($55,000,000), by which interTouch agreed to repay pursuant to the

terms of the Note and NPA. See New York Complaint (Clasen Aff., Ex. 1), ¶ 10; Copy of the

Note is attached as Exhibit B to the Complaint.

             13.        Under the terms and provisions of the NPA and Note, interTouch was required to

pay all of the outstanding principal of the Note on the Maturity Date of March 31, 2017. The

failure to pay any part of the principal of the Note when due constituted an “Event of Default.”

See New York Complaint (Clasen Aff., Ex. 1), ¶¶ 12, 15; Copy of the Note is attached as Exhibit

B to the Complaint.

             14.        As security for payment under the Note, Topco and other related entities executed

various guaranties and pledges. These guaranties and pledges were part of the consideration to

Docomo and secured the obligations under the Note. See New York Complaint (Clasen Aff., Ex.

1), ¶¶ 28-37 10; Copies of the Topco Guaranty and UCC-1 Financing Statement are attached as

Exhibits G & H to the New York Complaint.

             15.        Specifically, Topco executed a guaranty, which provided that in the event that

interTouch failed or was unable to pay or perform its obligations under the Note, Docomo or its

assigns may proceed directly against Topco to obtain performance and to collect and recover the

full amount, or any portion, of the obligations that are due and payable (the “Topco Guaranty”).

See id., ¶¶ 35-36.

             16.        The Topco Guaranty was secured by a Membership Interest Pledge, which

provided that Docomo and its assigns had a first priority security interest in “the membership

interest units of [interTouch] owned by [Topco], as such amount may be adjusted from time to

time by [interTouch], pursuant to splits, together with all certificates, options, or rights of any

nature whatsoever that may be issued or granted in such membership interest units by



                                                        4
27527793.2 12/13/2018
                        Case 18-12773-BLS        Doc 5        Filed 12/13/18     Page 5 of 16



[interTouch] to [Topco] while this Agreement is in effect.”3 See id. & Exhibit G to New York

Complaint.

             17.        interTouch caused an Event of Default by failing to pay all outstanding principal

of the Note by or on the Maturity Date of March 31, 2017. See New York Complaint (Clasen

Aff., Ex. 1), ¶¶ 51-58.

Assignment of Note Documents

             18.        On or about August 30, 2017, Docomo assigned to GWH all rights, title, and

interests in, to, and under the Note Documents. See New York Complaint, ¶ 47. Pursuant to the

Purchase Agreement, Docomo agreed to assign, sell, convey, endorse and deliver to [GWH], its

successors and assigns, to have and to hold forever, all of Docomo’s rights, title and interests in,

to and under the Note, the Note Purchase Agreement and all other Note Documents (including,

without limitation, the right to act as Noteholder, Pledgee, Holder and Secured Party thereunder).

See id., ¶¶ 48-50.

The Forbearance Agreement

             19.        On October 6, 2017, GWH, on the one hand, and interTouch, Topco, ST

Holdings, and Nomadix, Inc. (the “New York Court Defendants”), on the other, entered into a

forbearance agreement (the “Forbearance Agreement”). See New York Complaint, ¶¶ 59-63;

Copy of the Forbearance Agreement is attached as Exhibit L to the Complaint.

             20.        Pursuant to the Forbearance Agreement, GWH agreed to forbear from enforcing

its rights and remedies under the NPA and related documents until November 1, 2017, subject to




3
             Other related business entities also pledged collateral to secure the Note. Nomadix executed a Patent
             Security Agreement providing the holder of the Note with a security interest in Nomadix’s patents. ST
             Holdings executed a Membership Interest Pledge in the membership interest units of Topco. See New
             York Complaint (Clasen Aff., Ex. 1), ¶¶ 18, 38.

                                                          5
27527793.2 12/13/2018
                        Case 18-12773-BLS           Doc 5        Filed 12/13/18      Page 6 of 16



certain representations, warranties, covenants, and acknowledgments by the New York Court

Defendants. See id.

             21.        Section 2(d) of the Forbearance Agreement provides:

                        The Obligors [Defendants] confirm, acknowledge and agree that the
                        current amounts owing under the Note Purchase Agreement and Other
                        Note Documents is $48,050,000.00, plus interest, fees and all other
                        amounts, and such amounts would be due under the Note Purchase
                        Agreement and Other Note Documents absent the forbearance as provided
                        in this Forbearance Agreement. Obligors [Defendants] agree that the
                        foregoing amounts would be due and payable from Obligors
                        [Defendants], are not contested by Obligors [Defendants], and that there
                        would be no defenses, right of offset, credits or other claims or defenses
                        with respect to such foregoing amounts. The Obligors further confirm
                        that the Noteholder (including, for the avoidance of doubt, any
                        predecessor thereof) has fully and timely performed all of its obligations
                        and duties in compliance with the Note Purchase Agreement, the Other
                        Note Documents and applicable law, and has acted reasonably, in good
                        faith, and appropriately under the circumstances.

             22.        Notwithstanding, to date, interTouch and Topco have failed to comply with their

obligations under the Note Documents, including payment of the amounts due and owing GWH.

See New York Complaint, ¶ 63.

                        THE NEW YORK STATE COURT FORECLOSURE ACTION4

             23.        On January 3, 2018, GWH commenced the New York Action against interTouch,

Topco, ST Holdings, and Nomadix, Inc. The New York Action was filed in order for GWH to

enforce the terms of the Note and Forbearance Agreement. See New York Complaint (Clasen

Aff., Ex. 1).

             24.        Shortly after the New York State Action was commenced, GWH moved for

summary judgment on its various claims, including its breach of contract claim and its claim

4
             GWH requests that this Court take judicial notice of the existence of pleadings, notices, and orders in the
             New York State Court Action, which the Court is permitted to do. See O'Boyle v. Braverman, 337 F. App’x
             162, 164-65 (3d Cir. 2009) (affirming lower court’s ability to take judicial notice of state court
             proceedings). For ease of reference, the relevant pleadings, notices, and orders in the New York Action
             have been attached as exhibits to the Clausen Affidavit.

                                                             6
27527793.2 12/13/2018
                        Case 18-12773-BLS       Doc 5       Filed 12/13/18   Page 7 of 16



seeking to foreclose on Topco’s Membership Pledge. See Notice of Motion for Summary

Judgment (attached as Exhibit 2 to the Clausen Affidavit).

             25.        On June 26, 2018, the New York Court granted GWH’s Motion for Summary

Judgment and entered a judgment against the New York Court Defendants in the amount of

$49,658,725.62, with interest accruing on that judgment debt at a rate of 9% (the “New York

Court Judgment”). See 06/26/18 H. Tr. (attached as Exhibit 3 to the Clausen Affidavit) &

Judgment Order (attached as Exhibit 4 to the Clausen Affidavit).

             26.        In an effort to partially satisfy the New York Court Judgment, GWH and the New

York Court Defendants stipulated to a public auction process for selling Topco’s membership

interest in interTouch. See Stipulation and Order for the Public Sale of Subject Collateral (the

“Sale Order”) (attached as Exhibit 5 to the Clausen Affidavit). The New York Court So Ordered

the Sale Order and selected Traxi LLC as the broker to assist with the public sale. See id.; see

also Court Notice (attached as Exhibit 6 to the Clausen Affidavit).

             27.        Pursuant to the Sale Order, GWH placed an opening credit bid of $10,000,000 for

the membership interest units in interTouch. See Stipulation (Exhibit 5 to the Clausen Affidavit).

             28.        Traxi LLC engaged in a robust marketing of the public auction process, including

working with interTouch’s counsel on the Sale Teaser and Participation Requirements,

publishing notices of sale in the Wall Street Journal, and sending solicitation emails to over One

Thousand (1,000) potential bidders. See Notice of Motion to Confirm the Sale of interTouch

Holdings LLC (attached as Exhibit 7 to the Clausen Affidavit); Affidavit of Anthony Pacchia

(Chief Executive Officer of Traxi, LLC) (attached as Exhibit 8 to the Clausen Affidavit).

             29.        When the public sale concluded, no other parties had placed a bid. See Clasen

Aff., Ex. 7.



                                                        7
27527793.2 12/13/2018
                        Case 18-12773-BLS      Doc 5       Filed 12/13/18   Page 8 of 16



             30.        On October 30, 2018, GWH filed a motion to confirm and approve the sale of

interTouch to GWH for the credit bid amount of $10,000,000 (the “Motion to Confirm”). See id.

             31.        The Defendants, including interTouch and Topco, filed an opposition to the

Motion to Confirm, baselessly claiming that GWH failed to retain a qualified broker on

commercially reasonable terms and failed to take commercially reasonable actions in conducting

the sales process. See Opposition to Motion to Confirm (attached hereto as Exhibit 9 to the

Clausen Affidavit).

             32.        On December 7, 2018, the New York Supreme Court held oral argument on the

Motion to Confirm. At oral argument, Defendants’ counsel stated that they had until the end of

that day to make payment on the Judgment and that Defendants “expect to have that payment by

the end of the day.” See Transcript of December 7, 2018 Proceeding (attached as Exhibit 10 to

the Clausen Affidavit).            At the conclusion of oral argument, the Court stated that if the

Defendants did not make payment on the Judgment by the end of the day, the Court would rule

on GWH’s sale motion early in the week beginning on December 10th. Id.

             33.        Defendants did not make any payment on the Judgment.          Accordingly, on

Saturday, December 8, 2018, GWH advised the Court that no payment was made and requested

that the Court proceed with entering the order confirming the sale of interTouch.                See

Correspondence with the New York Court, dated December 8, 2018 (attached as Exhibit 11 to

the Clausen Affidavit).

             34.        The Court’s law clerk, Rose Magaldi, responded “Thank you. We will proceed as

the judge indicated when you appeared [at the December 7, 2018 hearing].” See id.




                                                       8
27527793.2 12/13/2018
                        Case 18-12773-BLS        Doc 5       Filed 12/13/18   Page 9 of 16



             35.        At approximately 4:30 a.m. on December 10, 2018, both interTouch and Topco

filed Chapter 11 bankruptcy petitions. See Notice of Bankruptcy (attached as Exhibit 12 to the

Clausen Affidavit).

             36.        After the Debtors’ filed the Bankruptcy Cases but before the Debtors’ filed notice

in the New York Action, the New York Court entered an order, granting GWH’s Motion to

Confirm and ordering that the membership interest units in interTouch be transferred to GWH

(the “Order Confirming Sale”). See Order Confirming Sale (attached as Exhibit 13 to the

Clausen Affidavit).

                                         THE BANKRUPTCY CASES

             37.        As noted, supra, at around 4:30 a.m. on December 10, 2018, and with full

knowledge that the New York Court was going to enter the Order Confirming Sale, the Debtors

filed the Bankruptcy Cases.

A.           The Topco Case

             38.        Topco listed assets of between $0 and $50,000 and liabilities between $0 and

$50,000. However, Topco’s List of Creditors Who Have the 20 Largest Unsecured Claims and

are not Insiders (“Topco Top 20 List”) reflects claims of non-insider professionals exceeding

$1.2 Million. See Dkt. Entry No. 1 at p. 3. More troubling is that its Bankruptcy Petition and

Topco’s Top 20 List, signed under penalties of perjury, omit any reference to GWH or the $50

Million Judgment GWH holds against Topco. Id.

             39.        The Principal executed the Unanimous Written Consent of the Sole Member of

interTouch Topco LLC; however, as noted, supra, ST Holdings is the sole member of Topco, and

not the Principal. See Dkt. Entry No. 1 at pp. 5-6.




                                                         9
27527793.2 12/13/2018
                        Case 18-12773-BLS        Doc 5     Filed 12/13/18      Page 10 of 16



             40.        Topco did not file any of the Schedules, Statements and other Documents as

required by Bankruptcy Rule 1007,5 nor did it request an extension to file such Schedules,

Statements and Documents.

             41.        Topco did not file any of the typical first day motions, or a declaration in support

of such motions, that one would expect to see filed in the Court.

B.           The interTouch Case

             42.        interTouch listed assets of between $0 and $50,000 and liabilities between $500

Million and $1 Billion. interTouch’s List of Creditor Who Have the 20 Largest Unsecured

Claims and are not Insiders mirror’s Topco’s Top 20 List, which reflects claims of non-insider

professionals in the amount of $1.2 Million. See Dkt. Entry No. 1 at p. 9-10.

             43.        The Principal executed the Unanimous Written Consent of the Sole Member of

Intertouch Holdings, LLC; however, as noted, supra, Topco is the sole member of the

interTouch, and not the Principal. See Dkt. Entry No. 1 at pp. 5-6.

             44.        interTouch did not file any of the Schedules, Statements and other Documents

required by Bankruptcy Rule 1007,6 nor did it request an extension to file such Schedules,

Statements and Documents.

             45.        interTouch did not file any of the typical first day motions, or a declaration in

support of such motions, that one would expect to see filed in the Court.

                                      BASIS FOR RELIEF REQUESTED

             46.        Section 362(d)(1) of the Bankruptcy Code provides that the bankruptcy court

“shall” grant relief from the automatic stay on request of a party in interest (i) “for cause,


5
             Bankruptcy Rule 1007 does permit the Debtors to file their Schedules, Statements and Other Documents
             within 14 days of the Petition Date.
6
             Bankruptcy Rule 1007 does permit the Debtors to file their Schedules, Statements and Other Documents
             within 14 days of the Petition Date.

                                                         10
27527793.2 12/13/2018
                        Case 18-12773-BLS      Doc 5    Filed 12/13/18    Page 11 of 16



including the lack of adequate protection of an interest in property of such party in interest,” or

(ii) “with respect to an act against property.” 11 U.S.C. § 362(d)(1). If the movant makes a

prima facie case for “cause” for relief, the burden of going forward shifts to the debtor pursuant

to § 362(g) of the Bankruptcy Code. Izzarelli v. Rexene Prods. Co. (In re Rexene Prods. Co.),

141 B.R. 574, 576 (Bankr. D. Del. 1992). The burden of proof on the issue of whether a secured

creditor’s interest in property is adequately protected, however, belongs at all times to the debtor.

See 11 U.S.C. § 362(g)(2); Wilmington Sav. Fund Soc. v. 1025 Assocs., Inc. (In re 1025 Assocs.,

Inc.), 106 B.R. 805, 810 (Bankr. D.Del. 1989).

             47.        In addition, under section 362(d)(2) of the Bankruptcy Code, the stay of an act

against property must be lifted if (i) “the debtor does not have an equity in such property” and

(ii) “such property is not necessary for an effective reorganization.” 11 U.S.C. § 362(d)(2). The

movant requesting relief from the stay under section 362(d)(2) of the Bankruptcy Code bears the

burden of proof as to the debtor’s equity in the property, at which point the burden shifts to the

debtor to prove the feasibility of reorganization. See 11 U.S.C. § 362(g); 1025 Assocs., 106 B.R.

at 810.

I.           The Circumstances of the Debtor’s Bankruptcy Filing Constitutes a Filing in Bad
             Faith that Is Cause for Stay Relief

             48.        GWH has simultaneously filed in both of the Bankruptcy Cases its Emergency

Motion to Dismiss the Debtors’ Chapter 11 Cases Pursuant to § 1112(b) and/or § 305 of the

Bankruptcy Code (the “Motion to Dismiss”). In the Motion to Dismiss, GWH argues for

dismissal because, among other things, the Debtors acts in filing the Bankruptcy Cases was

classic bad faith.

             49.        “Filing bankruptcy in bad faith is ‘cause’ for relief under [Bankruptcy] Code

§ 362(d)(1).” Mother African Union Methodist Church v. Conference of AUFCMP Church (In


                                                       11
27527793.2 12/13/2018
                        Case 18-12773-BLS       Doc 5    Filed 12/13/18    Page 12 of 16



re Conference of African Union First Colored Methodist Protestant Church), 184 B.R. 207, 218

(Bankr. D.. Del. 199.5); see In re Lippolis, 228 B.R. 106,112 (E.D. Pa. .1998) (stay relief granted

based upon debtor’s bad faith filing); In re Merchant, 256 B.R. 572, 576-77 (Bankr. W.D. Pa.

2000) (finding bad faith filing can constitute “cause” for relief from the stay, noting it is an

“abuse of § 362 ... when a debtor has no intention of effectuating a realistic plan of

reorganization”).

             50.        The Debtors filed the Bankruptcy Cases hours before the entry of the Sale Order.

In turn, the only asset of Topco is its 100% membership interest in interTouch. The Debtors

have no operating business, no employees, no trade creditors—Topco’s List of Creditors Who

Have the 20 Largest Unsecured Claims and Are Not Insiders [Doc ID No. 1, p. 8 of 10] is replete

with amounts due and owing to “professionals” only—or bondholders.                    The filing of the

Bankruptcy Cases automatically stayed entry and execution of the Sale Order and the transfer of

Topco’s 100% ownership interest in interTouch to GWH, as secured creditor and judgment

creditor of the Debtors. The only consequences of the filing of the Debtors’ Bankruptcy Cases

are the inequitable and harmful delay to GWH.

             51.        GWH further incorporates by reference the Motion to Dismiss as if fully set forth

herein. For all the reasons advanced in the Motion to Dismiss and herein, GWH respectfully

submits that there is cause to lift the stay under § 362(d)(1) of the Bankruptcy Code because of

Topco’s bad faith filing of this Bankruptcy Case.

II.          There is Also Cause to Lift the Stay Because the GWH Lacks Adequate Protection

             52.        In determining whether a secured creditor’s interest in a debtor’s assets is

adequately protected, courts engage in an analysis of the property’s “equity cushion,” which is

the value of the property after deducting the claim of the creditor seeking relief from the



                                                        12
27527793.2 12/13/2018
                        Case 18-12773-BLS        Doc 5    Filed 12/13/18     Page 13 of 16



automatic stay and all senior claims. In re Indian Palms Assocs., Ltd., 61 F.3d 197, 207 (3d Cir.

1995).

             53.        For purposes of section 362(d)(1), adequate protection exists if there is an equity

cushion and (i) such cushion is sufficient to absorb continued interest accrual, or (ii) the debtor is

servicing the debt. Assocs., 106 B.R. at 810. Conversely, where there is no equity cushion and

the debtor is not providing adequate protection to the movant, the movant’s interest is not

adequately protected and grounds for relief from the stay exist. See id.

             54.        In this case, a good faith estimate of the value of Topco’s entire estate, including

its disclosed interest in interTouch, does not exceed the amount of the GWH’s judgment debt.

Specifically, the current amount of GWH’s Judgment is in excess of $50,000,000 and is

accumulating interest at a rate of 9%. Topco disclosed total assets—including its interest in

interTouch—with a value of between $0 and $50,000 under penalties of perjury. See Doc ID

No. 1, p. 3/10. This clearly and unequivocally establishes that there is no equity value in Topco.

             55.        Thus, because Topco has not provided or offered any form of adequate protection

to GWH from the immediate deterioration or threat of the complete destruction of the value of

Topco’s interest in interTouch caused by the imposition of the automatic stay in this case, GWH

is entitled to relief from the stay under section 362(d)(1). Further, GWH is also entitled to

emergency relief under section 362(f) of the Bankruptcy Code.

III.         Relief from the Automatic Stay is Appropriate under Section 362(d)(2) Because the
             Debtor Does Not Have Equity in the Collateral and the Collateral is Not Necessary
             for an Effective Reorganization

             56.        As indicated above, based upon its own disclosures and the existence of the GWH

$50 Million judgment debt, Topco lacks any equity in its interest in interTouch. Accordingly,

relief from the stay is also, and alternatively, mandatory under § 362(d)(2) as Topco cannot

establish that the collateral is “necessary to an effective reorganization.” 11 U.S.C. § 362(d)(2)

                                                         13
27527793.2 12/13/2018
                        Case 18-12773-BLS      Doc 5    Filed 12/13/18   Page 14 of 16



& (g)(2). This standard requires “not merely a showing that if there is conceivably to be an

effective reorganization, this property will be needed for it; but that the property is essential for

an effective reorganization that is in prospect.” United Savings Ass’n v. Timbers of Inwood

Forest Ass’n, Ltd. (In re Timbers of Inwood Forest Ass ‘n, Ltd.), 484 U.S. 365, 375-76 (1988)

(emphasis in original). Put another way, there must be a “reasonable possibility of an effective

reorganization within a reasonable time.” Id.

             57.        Topco is a holding company with a single asset: Its 100% ownership interest in

interTouch.             While Topco may nakedly argue that its ownership interest in interTouch is

“necessary to an effective reorganization,” it will not be able to provide any evidence that such

reorganization is in prospect.

             58.        Furthermore, as the Debtors have disclosed, the body of unsecured creditors of

Topco are a miniscule fraction of GWH’s $50 Million secured claim. Assuming, arguendo, that

the value of Topco’s asset and liability disclosures are accurate, Topco possesses no impaired

accepting class of creditors, insofar as GWH would control both the secured class and the

unsecured class via its hypothetical deficiency claim. See 11 U.S.C. § 1129(a)(10). Given

GWH’s position, no plan could possibly be confirmed over GWH’s dissent. And to be clear,

since this bankruptcy filing is nothing more than an attempt to delay the entry of the Sale Order,

GHW cannot foresee that the Debtors will make any proposal that GWH would consider

acceptable. Accordingly, there is no reasonable possibility of an effective reorganization. See In

re Swedeland Dev. Group, Inc., 16 F.3d 552, 568 (3d Cir. 1994) (finding no effective

reorganization was in prospect where creditor whose vote was necessary to carry a chapter 11

plan indicated it would oppose any proposed plan).




                                                       14
27527793.2 12/13/2018
                        Case 18-12773-BLS       Doc 5     Filed 12/13/18    Page 15 of 16



IV.          Waiver of the Fourteen-Day Stay Under Bankruptcy Rule 4001(a)(3) Is Warranted

             59.        Courts may waive the fourteen-day stay under Bankruptcy Rule 4001(a)(3) based

upon the totality of the circumstances and as an equitable remedy. See In re Eclair Bakery Ltd.,

255 B.R. 121,143 n.42 (Bankr. S.D.N.Y. 2000) (stay under Rule 4001(a)(3) waived due to

debtor’s unclean hands); In re Soltzfus, No. 09-11904, 2009 Bankr. LEXIS 2634, *18-19 (Bankr.

E.D. Pa., Mar. 30, 2009) (stay, under Bankruptcy Rule 4001(a)(3) waived due to debtor’s

improper filing of bankruptcy case).

             60.        The Debtors’ bad faith filing of the Bankruptcy Cases, where it clearly lacks any

ability to effectively reorganize, combined with the imminent threat to the value of the GWH’s

collateral represented by further delay in the entry of the New York Sale Order warrants a waiver

of the fourteen-day stay. Moreover, given that GWH was less than 6 hours away from obtaining

the Sale Order prior to the Debtors’ 4:30 a.m. filing of the Bankruptcy Cases, GWH should not

be forced to wait any longer. Accordingly, GWH respectfully requests that the Court waive the

fourteen-day stay period under Bankruptcy Rule 4001(a)(3).

                                    ADEQUATE PROTECTION DEMAND

             61.        For the avoidance of doubt, this Motion is also intended to be a formal request for

adequate protection pursuant to section 363(e) of the Bankruptcy Code. Accordingly, to the

extent the Court is inclined not to grant the relief requested herein, GWH respectfully requests

that the Court condition any use, sale or lease of the GWH’s collateral by the Debtors upon the

provision of adequate protection to the GWH.

                                                    NOTICE
             62.        Notice of this Motion has been provided to (i) counsel for the United States

Trustee for the District of Delaware, (ii) counsel for the Debtor, (iii) all parties who have filed

appearances in the chapter 11 case; and (iv) the creditors listed in Topco’s List of Creditors Who


                                                        15
27527793.2 12/13/2018
                        Case 18-12773-BLS     Doc 5    Filed 12/13/18   Page 16 of 16



Have the 20 Largest Unsecured Claims and Are Not Insiders. GWH submit that no other or

further notice is necessary under the circumstances.

                                              CONCLUSION

             63.        For the foregoing reasons, the GWH respectfully request entry of an order,

substantially in the form annexed hereto, granting the GWH relief from the automatic stay

pursuant to section 362(d) of the Bankruptcy Code permitting (i) the New York Court’s entry of

the Sale Order in the New York Action; and (ii) the transfer of Topco’s 100% membership

interest in interTouch to GWH in accordance with the Sale Order. GWH further requests that

any order granting this Motion not be stayed under Bankruptcy Rule 4001(a)(3), but be effective

and enforceable immediately upon entry.

Dated: December 13, 2018                          SAUL EWING ARNSTEIN & LEHR LLP


                                                  /s/ Lucian B. Murley
                                                  Lucian B. Murley (DE Bar No. 4892)
                                                  1201 North Market Street, Suite 2300
                                                  P.O. Box 1266
                                                  Wilmington, DE 19899
                                                  Telephone: (302) 421-6898
                                                  Facsimile: (302) 421-5864
                                                  luke.murley@saul.com

                                                  -and

                                                  Joseph L. Clasen
                                                  Patrick M. Birney
                                                  Ian T. Clarke-Fisher
                                                  Andrew A. DePeau
                                                  ROBINSON & COLE LLP
                                                  666 Third Avenue
                                                  New York, New York 10017
                                                  Telephone: (212) 451-2900
                                                  jclasen@rc.com
                                                  iclarke-fisher@rc.com

                                                  Counsel for Gate Worldwide Holdings LLC


                                                      16
27527793.2 12/13/2018
